Simmons, C. J.
1. The motion to dismiss the present writ of error must, under the ruling made in the case of Ivey v. State, ante, 175, be overruled.
2. Upon the trial of an indictment for larceny from the house, the jury may, if the evidence authorize it, find the accused guilty of an attempt to commit larceny from the house. Penal Code, § 1035.
3. In the present case there was evidence to sustain the verdict, and the trial judge did not err in refusing a new trial.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.